                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


TONY D. CUNNINGHAM,

             Plaintiff,

      v.                                           Case No. 19-CV-1741

WISCONSIN DEPARTMENT OF
CORRECTIONS, et al.,

             Defendants.


                              SCREENING ORDER


      On March 20, 2020, the court screened the complaint of Plaintiff Tony D.

Cunningham, a pro se inmate at Prairie du Chien Correctional Institution (“PDCI”),

and granted him leave to file an amended complaint by April 10, 2020. (ECF No. 7.)

After several extensions of time, Cunningham submitted an amended complaint

(ECF No. 17), which the court screened and again dismissed because it violated Fed.

R. Civ. P. 18 & 20. (ECF No. 18.) The court explained that Cunningham had

improperly attempted to proceed on two unrelated claims against different

defendants: 1) a claim against staff at the Milwaukee County Jail (“Jail”) and

Milwaukee House of Corrections (“HOC”) for their failure to properly medicate and

treat him between February and April 2019; and 2) a claim against staff at PDCI for

cancelling his cardiologist appointment in July 2019. (Id. at 7.) The court ordered

Cunningham to inform the court within thirty days on which of his unrelated claims

he wished to proceed. (Id.)



        Case 2:19-cv-01741-WED Filed 10/27/20 Page 1 of 8 Document 20
       Cunningham now has submitted a filing consisting of two separate complaints.

(ECF No. 19.) He states that, in this case, he wishes to proceed on claim 1 against

Jail and HOC staff. (Id.) He resubmitted his amended complaint, which has been

edited to remove the defendants and allegations associated with claim 2 against PDCI

staff but is otherwise unchanged. (ECF No. 19-1.) Cunningham also submitted a new

complaint, which contains only the claim against PDCI staff who cancelled his

cardiologist appointment. (ECF No. 19-2.) Cunningham asks that the court file that

new complaint as a new matter. (ECF No. 19.) He states that he “understands that a

new filing fee must be paid for the new claim and that he may be required to re-qualify

as a poor person.” (Id.)

       The court will allow Cunningham to proceed in this case on his second

amended complaint (ECF No. 19-1). The court will sever the new complaint (ECF

No. 19-2) and direct the Clerk’s office to open a new civil action for Cunningham and

docket in the new action a copy of the complaint and this order. Cunningham will be

required to submit the full $400 filing fee or file a motion to proceed without

prepaying the filing fee, as he did in this case.

   1. Screening of the Second Amended Complaint

            2.1 Federal Screening Standard

       For the sake of brevity, the court notes that the same standards articulated in

the previous screening orders apply. (See ECF No. 18 at 1–2 (citing 28 U.S.C.

§ 1915A(a)–(b); Fed. R. Civ. P. 8(a)(2); and Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).)

                                             2



        Case 2:19-cv-01741-WED Filed 10/27/20 Page 2 of 8 Document 20
      2.2 Cunningham’s Allegations

      The allegations in Cunningham’s second amended complaint are identical to

those in his amended complaint. As noted in the previous order, he alleges

mistreatment of his heart condition—which caused him chest pains, difficulty

breathing, and other medical issues—by unknown John and Jane Doe staff at the Jail

and HOC. (ECF No. 18 at 3–5.) Cunningham sues the defendants in their individual

capacities. (ECF No. 19-1, ¶ 19.) He seeks compensatory damages and declaratory

relief stating that the defendants’ actions violated his constitutional rights. (Id.)

      2.3 Analysis

      As explained in the previous screening order, Cunningham’s allegations

amount to claims of deliberate indifference to his serious medical needs, which arise

under the Eighth Amendment’s prohibition of cruel and unusual punishments.

See generally Wilson v. Seiter, 501 U.S. 294, 297 (1991). To state a cognizable claim

under the Eighth Amendment, Cunningham must allege both that he had an

objectively serious medical condition and that prison officials were deliberately

indifferent to the condition. See Perez, 792 F.3d at 776. A prison official shows

deliberate indifference when he “realizes that a substantial risk of serious harm to a

prisoner exists, but then disregards that risk.” Id. (citing Farmer v. Brennan, 511

U.S. 825, 837 (1994)).

      Cunningham’s allegations about his heart condition and related symptoms

necessitating frequent hospital trips satisfy the objective component. He also

sufficiently alleges that nursing staff at the Jail and HOC knew about his need for

                                            3



        Case 2:19-cv-01741-WED Filed 10/27/20 Page 3 of 8 Document 20
medications to treat his heart condition and symptoms but consistently refused or

failed to provide that medication and failed to send his full medical records to Dodge

Correctional Institution when he was transferred there in April 2019. I will allow

Cunningham to proceed against the John/Jane Doe nursing staff and John/Jane Doe

desk staff at the Jail and HOC.

      Cunningham notes that he sued Milwaukee County Sheriff Earnell R. Lucas

only to help him identify the nursing staff who allegedly mistreated him. (ECF

No. 19-1, ¶ 8.) Because Cunningham does not know the names of the defendants he

is suing, the court will add Sheriff Lucas as a defendant for the limited purpose of

helping Cunningham identify the names of the defendants. See Donald v. Cook

County Sheriff’s Dept., 95 F.3d 548, 556 (7th Cir. 1996). Sheriff Lucas does not have

to respond to the second amended complaint. After Sheriff Lucas’s attorney files an

appearance in this case, Cunningham may serve discovery upon him (by mailing it to

his attorney at the address in his notice of appearance) to get information that will

help him identify the names of the defendants.

      For example, Cunningham may serve interrogatories (written questions)

under Fed. R. Civ. P. 33 or document requests under Fed. R. Civ. P. 34. Because

Cunningham does not state a claim against Sheriff Lucas, Cunningham’s discovery

requests must be limited to information or documents that will help him learn the

names of the defendants he is suing. Cunningham may not ask Sheriff Lucas about

any other topic, and Sheriff Lucas is under no obligation to respond to requests about

any other topic.

                                          4



        Case 2:19-cv-01741-WED Filed 10/27/20 Page 4 of 8 Document 20
       After Cunningham learns the names of the people he alleges violated his

constitutional rights, he must file a motion to substitute their names for the John and

Jane Doe placeholders. The court will dismiss Sheriff Lucas as a defendant once

Cunningham identifies the defendants’ names. After the defendants have an

opportunity to respond to Cunningham’s second amended complaint, the court will

set a deadline for discovery. At that point, Cunningham may use discovery to get the

information he believes he needs to prove his claims.

       Cunningham must identify the names of the John Doe defendants within sixty

days of Sheriff Lucas’s attorney appearing. If he does not or does not explain to the

court why he is unable to do so, the court may dismiss his case based on his failure to

diligently pursue it. Civil L. R. 41(c).

       Cunningham may not proceed against the Jail or HOC because neither is a

“person” subject to suit under § 1983. See Andreola v. Wisconsin, 211 F. App’x 495,

497 (7th Cir. 2006) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989)).

The court will dismiss these defendants and the Department of Corrections and

PDCI, who Cunningham no longer seeks to sue in this lawsuit.

   2. Conclusion

       IT IS THEREFORE ORDERED that Cunningham’s claim against the

Department of Corrections and PDCI, contained in the new complaint, is SEVERED.

The Clerk is DIRECTED to open a new civil action for Cunningham and to docket in

the new action a copy of the complaint (ECF No. 19-2) and this order. Cunningham



                                           5



        Case 2:19-cv-01741-WED Filed 10/27/20 Page 5 of 8 Document 20
will be required to submit the full $400 filing fee or a motion to proceed without

prepaying the filing fee.

      IT IS FURTHER ORDERED that the Department of Corrections, Prairie du

Chein Correctional Institution, Milwaukee County Jail, and Milwaukee House of

Corrections are DISMISSED.

      IT IS FURTHER ORDERED that Milwaukee County Sheriff Earnell R.

Lucas shall be ADDED as a defendant for the limited purpose of helping

Cunningham identify the John/Jane Doe defendants. The clerk’s office will update

the docket accordingly.

      IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between Milwaukee County and this court, copies of the second amended

complaint and this order shall be electronically sent today to Milwaukee County for

service on Sheriff Lucas.

      IT IS FURTHER ORDERED that Sheriff Lucas does not have to respond to

the second amended complaint; however, he shall respond to discovery requests that

Cunningham serves in an effort to identify the defendants’ names. Sheriff Lucas does

not have to respond to discovery requests about any other topic.

      IT IS FURTHER ORDERED that Cunningham must identify the

defendants’ names within forty-five days of Sheriff Lucas’s attorney filing an

appearance in this case. If Cunningham does not identify the defendants’ names by

the deadline or advise the court why he is unable to do so, the court may dismiss this

case based on his failure to diligently prosecute it.

                                            6



        Case 2:19-cv-01741-WED Filed 10/27/20 Page 6 of 8 Document 20
      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Cunningham is confined.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner

E-Filing Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs who are

inmates at all other prison facilities must submit the original document for each filing

to the court to the following address:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

      Cunningham is reminded that his failure to make a timely submission may

result in the dismissal of this case for failure to diligently pursue it. In addition, the

parties must notify the Clerk of Court of any change of address. Cunningham is




      1  The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,
and Oshkosh Correctional Institution.
                                        7



          Case 2:19-cv-01741-WED Filed 10/27/20 Page 7 of 8 Document 20
reminded that it is his responsibility to promptly notify the court if he is released

from custody or transferred to a different institution. Cunningham’s failure to keep

the court advised of his whereabouts may result in the dismissal of this case without

further notice.

      Dated at Milwaukee, Wisconsin this 27th day of October, 2020.




                                             WILLIAM E. DUFFIN
                                             U.S. Magistrate Judge




                                         8



        Case 2:19-cv-01741-WED Filed 10/27/20 Page 8 of 8 Document 20
